UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission file number 000-27307 North Carolina 56-1980549 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2634 Durham Chapel Hill Blvd., Durham, NC 27707-2800 (Address of Principal Executive Offices) (919) 687-7800 Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the previous 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNor Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filerrAccelerated filerrNon-accelerated filerrSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesrNox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 12, 2010, there were 2,031,337 shares outstanding of the issuer’s common stock, no par value. M&F BANCORP, INC Table of Contents PART I 1 FINANCIAL INFORMATION 1 Item 1- Financial Statements 1 Item 2 - Management’s Discussion and Analysis 18 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 32 PART II 32 OTHER INFORMATION 32 Item1 - Legal Proceedings 32 Item 1A - Risk Factors 32 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 - Defaults Upon Senior Securities 32 Item 4 - Removed and Reserved 32 Item 5 - Other Information 32 Item 6 - Exhibits 32 M&F BANCORP, INC. PART I FINANCIAL INFORMATION Item 1- Financial Statements CONSOLIDATED BALANCE SHEETS June 30, December 31, (Dollars in thousands) (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities available for sale, at fair value Other invested assets Loans, net of unearned income and deferred fees Allowances for loan losses ) ) Loans, net Interest receivable Bank premises and equipment, net Cash surrender value of bank-owned life insurance Other real estate owned Deferred tax assets and taxes receivable, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Interest-bearing deposits $ $ Noninterest-bearing deposits Total deposits Other borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders' equity: Series A Preferred stock-$1,000 liquidation value per share, 11,735 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Common stock, no par value 10,000,000 shares authorized as of June 30, 2010 and December 31, 2009; 2,031,337 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 1 M&F BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended For the Six Months Ended June 30, June 30, (Dollars in thousands except per share data) (Unaudited) Interest income: Loans, including fees $ Investment securities, including dividends Taxable 93 Tax-exempt 73 Other 19 3 32 11 Total interest income Interest expense: Deposits Borrowings 1 12 4 46 Total interest expense Net interest income Less provision for loan losses 77 Net interest income after provision for loan losses Noninterest income: Service charges Rental income 89 31 Cash surrender value of life insurance 55 54 Realized gain on sale of securities 10 47 26 Impairment of other assets - ) - ) Other income (loss) - 21 (1 ) 18 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Directors fees 60 90 Marketing 70 66 Professional fees Information technology FDIC deposit insurance OREO expense (recovery), net (8
